Title: To Thomas Jefferson from Daniel Morgan, 1 February 1781
From: Morgan, Daniel
To: Jefferson, Thomas



Sir
Camp Sherels [Sherrill’s] Ford catabaw River 1 Februy 1781

The British army are on the south side of the River and I with my Little Detachment on the other. I think they will attempt to cross this morning. Never the less, we have filled up all the fords and thrown every obstruction immaginable in their way, they are in force and I have about two hundred and thirty Reguler infantry, and about sixty horse, Genl. Davidson near five hundred Malitia. The inhabitents seem to make a stir, what they will do is unceartain, but I fear not much. Genl. Green arrived yesterday, he has ordered his little army to join us, they are not more than seventeen or eighteen hundred. This number and my detachment when join’d will be much inferior to the enemy, who must be Near three thousand, well supplyd and provided for, and our men almost Naked.
I am of opinion that Lord cornwallis fully intends to make a push through this state In order to make a junction on the roan oak or els whares, nor do I see what is to hinder him.
Great god what is the reason we cant Have more men in the  field—so many men in the country Nearby idle for want of employment. How distressing it must be to an anxious mind to see the country over Run and destroyed for want of assistance which I am realy afraid will be the case if proper exertion are not made use of. I have gained a little advantage through the tres which would serve very well for a begining if we had force to follow it up. I have been so harassed and exposed this winter that I am entirely emmaciated. An old pain in my breast and Hip aceazed me so that shant be of much use in the field this winter-if [e]ver I am, but as I have been broke down in the services of my country shall bear the infirmitys of old age with more satisfaction.
I have the Honor to be sir Your obedt & very Hble Servt,

Danl Morgan

